DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This paper is in response to papers filed September 22, 2021. Currently, claims 1-4, 6-8, 11-16, 19-22, 24 and 28-29 are pending; claims 19-22, 24 and 28-29 are withdrawn as being drawn to non-elected subject matter; claims 1-4, 6-8 and 11-16 are examined.
Any rejection not reiterated or specifically addressed was overcome by amendment.
Claim 30 has been canceled, thus Applicant’s previous argument regarding rejoinder of claims 19-22 and 24 is moot.
The previous rejection of claim 8 under 35 USC 112(d) has been overcome by amendment.
The rejections of claim 30 under 35 USC 112(a), 35 USC 112(b), 35 USC 102(a)(1) over US 2014/0272958 to Ramsey and over US 2007/0128083 to Yantz have been overcome by canceling claim 30.
The previous rejections under 35 USC 103 have been withdrawn in favor of the new 102 and 103 rejections.

NEW REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0128083 to Yantz et al. (hereinafter “Yantz”) as evidenced by Strain Rate (https://www.corrosionpedia.com) and Uniform Velocity (https://byjus.com).
 Yantz teaches a device for preparing and/or analyzing samples, including a focusing region (the area of the device containing 330, 332), a cutting region (the area of the device containing 352), a relaxation region (the area of the device spanning from 356 to 336) and a detection region (the area of the device including 354) (Yantz, Fig. 12, reproduced below).

    PNG
    media_image1.png
    271
    566
    media_image1.png
    Greyscale

Regarding claim 1, Yantz teaches microfluidic channels for manipulating a polymer in a carrier fluid (Yantz, Abstract, para. [0020]). Yantz teaches a sample introduction port (340) provides a fluid sample to the microchannel (Yantz para. [0010], Fig. 12). The microchannel delivers fluid samples from an upstream portion (focusing region) to a downstream portion (detecting region) (Yantz, Abstract, Fig. 12). Yantz teaches an area of the microchannel (the area of the device containing 332, 330) (focusing region) in fluid communication with the sample introduction port (Yantz para. [0071], Fig. 12). Yantz teaches an area of the device spanning from 356 to 336 (relaxation region) downstream of an area of the device containing 332, 330 (focusing region) (Yantz para. [0071], Fig. 12). Yantz teaches a downstream detection zone (detection region) (area of the device top the far right including 354) downstream of the area of the device spanning from 356 to 336 (relaxation region) within the microchannel that detects any polymers present in fluid samples passing there through (Yantz para. [0018], Fig. 12). 
Yantz teaches a region that can be used as a cutting region (352) downstream of the focusing region and upstream of the relaxation region (Yantz para. [0071], Fig. 12). Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (MPEP §2114(II)). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein (MPEP §2111.02(II)). Here, the intended use is not stated in the preamble, but in the body of the claim itself. The intended use of the region between the focusing region and the relaxation region is intended to be used as a cutting region. Yantz teaches a region between the focusing region and the relaxation region that is capable of being used as a cutting region. There is no teaching in Yantz that this region (352) cannot be used as a region in which the polymers are cut. Accordingly, Yantz teaches a cutting region (352) downstream of the focusing region and upstream of the relaxation region (the area of the device between 356 and 336).
Yantz teaches an area of the microchannel (the area of the device containing 332, 330) (focusing region) with opposed sheathing fluid introduction ports 330 (Yantz para. [0071], Fig. 12).
Yantz teaches the cutting region (352) has a converging width shape (the area between 354 and the marks for 358) (Yantz para. [0071], Fig. 12). Yantz teaches a 
Regarding claim 2, Yantz teaches section 356 of the microchannel (relaxation channel) with opposed walls 358 that form a funnel 322 (Yantz para. [0071], Fig. 12). Yantz teaches a first portion having a converging funnel 322 and a second portion having a diverging funnel 336 (Yantz para. [0071], Fig. 12).
Regarding claim 12, Yantz teaches the converging width shape (the area marked by the right angle between 354 and 322 up until the mark of 358) of the cutting region (352) has a linearly decreasing width (Yantz, Fig. 12).
Regarding claims 13, Yantz teaches section 356 of the microchannel (relaxation region) forming a funnel 322, converging into the first portion of the relaxation region (Yantz, para. [0071], Fig. 12). 
Regarding claims 14, Yantz teaches in section 356 of the microchannel (relaxation region) downstream from the converging funnel (322), is a diverging funnel 336 diverging out of the second portion of the relaxation region (Yantz para. [0071], Fig. 12).
Regarding claim 15, Yantz does not explicitly teach the constant strain rate profile limitation. However, Yantz teaches that his device as in Figure 12 features uniform velocity flow (Yantz para. [0071]). The instant specification does not provide a definition for “constant strain rate profile”. Strain rate is defined as the rate wherein a material shrinks or expands and the rate of deformation brought by progressive shearing without a change in volume (See “Strain Rate”). For the purpose of examination, “constant strain rate profile” is being construed to mean a rate at which the strain rate is constant, or doesn’t change. In other words, the flow of the fluid through the portion of the device is at a constant speed. Uniform velocity is defined as the condition in which a body covers equal distance in an equal interval of time (See “Uniform Velocity”). Accordingly, uniform velocity flow, as taught by Yantz, is equivalent to constant strain rate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6-8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0128083 to Yantz et al. (hereinafter “Yantz”), as evidenced .
Yantz teaches all of the limitations of claim 1 as discussed above and incorporated here.
Regarding claim 3, Yantz does not expressly teach wherein the converging width shape of the first portion of the relaxation region has a sharper rate of convergence than the converging width shape of the cutting region.
Regarding claim 4, Yantz does not expressly teach wherein at least a portion of the focusing region has a converging width shape.
Regarding claim 6, Yantz does not expressly teach wherein the converging width shape of the focusing region has a sharper rate of convergence than the converging width shape of the cutting region.
Regarding claim 7, Yantz does not expressly teach wherein at least a portion of the focusing region has a converging width shape and wherein the converging width shape of the first portion of the relaxation region is a different shape than the converging width shape of the focusing region.
Regarding claim 8, Yantz teaches the focusing region (350) including a pair of supplementary inlets (332) opposing one another on either side of the channel (Yantz para. [0071], Fig 12).  Yantz does not teach wherein the supplementary inlets are positioned at the converging width shape of the focusing region. 
Regarding claim 11, Yantz does not expressly teach wherein the width of the converging width shape of the focusing region is proportional to a function of 1/x, where x is distance along the focusing region of the channel.

Yantz teaches that elongational flow refers to fluid that is moving such that the fluid is accelerating as it moves downstream (Yantz para. [0058]). The device of Yantz has a microchannel constructed to create multiple elongational flows in a series that can align polymers from a coiled state (Yantz, Abstract) and manipulate a polymer into a detection zone. Different types of constrictions 322 can be used to create elongational flow 310 in a microchannel 324 (Yantz para. [0069]). Yantz teaches elongational flow can elongate a polymer from a coiled configuration. In some applications it is desirable to elongate polymers from a hairpinned configuration in a shorter duration than can be accomplished with only a single elongational flow (Yantz para. [0058]). Elongational flow can alternately be described as a flow that includes a velocity gradient (Yantz para. [0058]). Elongational flow can occur in conjunction with some shear between adjacent streamlines, or in conjunction with the streamlines being forced closer toward one another, or equivalently, being focused (Yantz para. [0058]). 
Yantz teaches different types of constrictions 322 can be used to create elongational flow 310 in a microchannel 324 (Yantz para. [0069]). Polymers may be elongated more rapidly by a second elongational flow after having been fully removed from the first elongational flow (Yantz para. [0068]). Yantz teaches the amount of polymer relaxation that occurs between elongational flows is controlled by the 
Therefore, a person of ordinary skill would have been motivated to modify the dimensions of the microfluidic device of Yantz, including the length and width of the regions and the convergences between regions of the device to manipulate the amount of polymer relaxation and the velocity of the carrier fluid depending on the assay she was running. In essence, Yantz teaches various configurations that control the flow and velocity of the carrier fluid, including the sample, in order to manipulate the DNA being studied. One of ordinary skill in the art would have then modified the various configurations in order to configure a microfluidic with parameters of interest to control the flow of the carrier fluid in order to manipulate the DNA fragments for optimal detection.

In addition, with respect to claim 16, Yantz does not explicitly teach a constant acceleration profile. However, Yantz teaches “elongational flow” refers to fluid that is moving such that the fluid is accelerating as it moves downstream (Yantz para. [0058]). The specification does not define “constant acceleration profile” (see §112(b) above). For the purpose of examination, “constant acceleration profile” is being construed to mean where the velocity of the particle changes at a constant rate (see Constant Acceleration). A person of ordinary skill would have been motivated to configure the 

CONCLUSION

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 7, 2022